JUDGE, J.
The supposed bill of exceptions found in the record is without date, and the record contains no evidence that it was signed in term time, or Within ten days thereafter, pursuant to the written consent of the parties *437for that purpose. Under these circumstances, it cannot be looked to as a part of the record for any purpose; such is now the settled construction of § 2358 of the Code. — Bryant v. The State, 36 Ala. 270; Union India Rubber Co. v. Mitchell, 37 Ala. 314, and cases therein cited.
No errors are assigned as to any matter presented by the record proper, and the judgment must be affirmed.